13 N.Y.2d 969 (1963)
Agnes Smith, Respondent-Appellant,
v.
Equitable Life Assurance Society of the United States, Appellant-Respondent.
Court of Appeals of the State of New York.
Argued October 9, 1963.
Decided October 31, 1963.
Michael P. Fogarty, Eugene T. O'Neill and Valentine A. Meehan for appellant-respondent.
Condon A. Lyons for respondent-appellant.
CONCUR: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, without costs; no opinion. [Motion to amend remittitur, see 13 N Y 2d 1044.]